Citation Nr: 1412828	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  08-16 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for porphyria cutanea tarda, to include as secondary to hepatitis C. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel



(CONTINUED ON NEXT PAGE)
INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from April 1971 to April 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision (RD) of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied service connection for hepatitis C, porphyria cutanea tarda, and depression.  Service connection for anxiety disorder was granted by an August 2012 rating decision; therefore, this issue is not before the Board on appeal.

The Veteran requested a hearing before the Board, and this hearing was scheduled for May 2011.  However, the Veteran failed to appear for this hearing and has not presented good cause for doing so.  As such, his request for a hearing is considered withdrawn.  38 C.F.R. §20.702(d) (2013).

In September 2011, the Board remanded this case to the RO via the Appeals Management Center (AMC) in Washington DC for additional development.  The case has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran engaged in high-risk sexual activity during service. 

2.  Resolving reasonable doubt in the Veteran's favor, his current hepatitis C is related to in-service high-risk sexual activity. 

3.  Resolving reasonable doubt in the Veteran's favor, his porphyria cutanea tarda is caused by his hepatitis C. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for hepatitis C have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, his porphyria cutanea tarda is proximately due to or the result of his hepatitis C.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.326(a) (2013).  In the present case, the Board is granting the claims for service connection for hepatitis C and porphyria cutanea tarda.  This decision constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  In order to establish the service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Several risk factors for hepatitis C have been recognized by VA. These include: transfusion of blood or blood product before 1992, organ transplant before 1992, hemodialysis, tattoos, body piercing, intravenous drug use (from shared instruments), high-risk sexual activity, intranasal cocaine (from shared instruments), accidental exposure to blood products as a health care worker, combat medic, or corpsman by percutaneous (through the skin) exposure or mucous membrane exposure, and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or the sharing of toothbrushes or shaving razors.  VA Training Letter 01-02 (April 17, 2001); VA Training Letter 98-110 (November 30, 1998). 

Pursuant to § 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current disability was either 
a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. at 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. 

The provisions of 38 C.F.R. § 3.310 were amended effective October 10, 2006.  The new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995. 

The Veteran filed his claim in November 2004, prior to the effective date of the amended provision.  Therefore, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

Service Connection Analysis

Hepatitis C

The Veteran contends that service connection is warranted for hepatitis C as a result of receiving air injection immunization shots during service.

With regard to the element of current disability, the November 2011 VA examination as well as private treatment records to include a July 2001 liver biopsy reflect that the Veteran has been diagnosed with hepatitis C and chronic hepatitis.  Therefore, the Veteran has a current disability of hepatitis C.

On the question of whether hepatitis C was directly incurred in service, the evidence is in relative equipoise.  High-risk sexual activity is considered a risk factor related to hepatitis C.  The March 1973 separation examination report and the concurrent report of medical history indicate that the Veteran was treated for gonorrhea in January 1973.  Moreover, the March 2014 American Legion brief indicates that the Veteran engaged in unsafe sex and contracted venereal disease at least once during service.   On the other hand, there is no indication in the service treatment records that the Veteran received immunizations through non-sterile needles.  Moreover, the March 1973 separation examination report and concurrent report of medical history do not note abnormal abdomen and vecera, liver trouble, or hepatitis.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that the Veteran's hepatitis C was incurred during service, to include as a result of high-risk sexual activity.

With regard to the relationship between the current hepatitis C and service incurrence, the evidence is in relative equipoise.  The Veteran submitted an August 2007 letter from ZEH, M.D. in which Dr. ZEH opined that the Veteran's hepatitis C was due to air injection shots received during service.  The statement from Dr. ZEH does not indicate whether he had the opportunity to review the claims file.  

On the other hand, after reviewing the claims file, the November 2011 VA examiner opined that hepatitis C was less likely than not incurred in or caused by service.  In reaching this conclusion, the VA examiner explained that the Veteran had two risk factors other than the claimed non-sterile air injection shots; first, the Veteran had two tattoos on the Veteran's arms that appeared to have been more than two years old and second, the Veteran's ex-wife was positive for hepatitis C according to a May 2002 VA treatment note.  The VA examiner further explained that while transmission of hepatitis C through shared jet gun injectors is "biologically plausible,"  there are other likely causes to include the Veteran's purported use of amphetamines prior to service according to a March 1973 military record.  Finally, the examiner noted that he could not give an opinion of "at least as likely as not" without resorting to mere speculation.     

At the outset, the November 2011 VA examiner did not take into account the Veteran's high-risk sexual activity during service as a hepatitis C risk factor.  With respect to the Veteran's tattoos, there is no indication in the service treatment records that the Veteran had tattoos upon entry into service or separation therefrom.  Moreover, a May 2002 VA treatment note indicates that the Veteran had no tattoos.  Since the Veteran was diagnosed with hepatitis C and chronic hepatitis prior to May 2002, the tattoos could not have been the cause of the Veteran's disability at issue.  Furthermore, with regard to the Veteran's wife being positive for hepatitis C, there is no indication in the record as to whether the Veteran may have contracted hepatitis C from his wife.  Finally, with regard to drug use, there is no indication that the Veteran's use of methamphetamine prior to service was intravenous.  While the May 2002 VA treatment note indicates that the Veteran had used illegal drugs until 1983, the Veteran denied that the drug use was intravenous.  Based on the evidence above, the Board finds that the evidence is in relative equipoise with respect to the nexus between the current hepatitis C disability and the service incurrence.

In sum, the Veteran is currently diagnosed with hepatitis C.  The evidence is in relative equipoise with regard to whether the Veteran's current disability was incurred during service and is related to service.  A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails." Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the reasons discussed above, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for hepatitis C is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Porphyria Cutanea Tarda

The Veteran contends that service connection is warranted for porphyria cutanea tarda to include as secondary to hepatitis C.  Since the Board is granting service connection on a secondary basis, a discussion of direct service connection for Porphyria Cutanea Tarda is not required. 

The record reflects that the Veteran has a history of being diagnosed with porphyria cutanea tarda due to hepatitis.  The November 2011 VA examination report shows that the examiner indicated that current signs and symptoms attributable to hepatitis C include porphyria cutanea tarda due to hepatitis C and noted that lesions had developed in 2002.  While the Veteran indicated to the November 2011 VA examiner that he did not have skin lesions at that time, the VA examiner opined that the Veteran's history of porphyria cutanea tarda is likely secondary to hepatitis C.  

Therefore, resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for porphyria cutanea tarda, as secondary to hepatitis C, is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for hepatitis C is granted.

Service connection for porphyria cutanea tarda, as secondary to hepatitis C, is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


